HEDRICK, Judge.
North Carolina General Statute 45-21.38 in pertinent part provides:
Deficiency judgments abolished where mortgage represents part of purchase price. —In all sales of real property by mortgagees and/or trustees under powers of sale contained in any mortgage or deed of trust executed after February 6, 1933, ... to secure to the seller the payment of the balance of the purchase price of real property, the mortgagee or trustee or holder of the notes secured by such mortgage or deed of trust shall not be entitled to a deficiency judgment on account of such mortgage, deed of trust or obligation secured by the same: Provided, said evidence of indebtedness shows upon the face that it is for balance of purchase money for real estate: ....
The defendant contends in his sole assignment of error that summary judgment was inappropriate because the record disclosed a genuine issue as to “whether the transaction entered into be*573tween Plaintiff and Defendant evidenced by the note and deed of trust was a purachase money transaction,” which would trigger the application of G.S. 45-21.38.
In Dobias v. White, 239 N.C. 409, 412, 80 S.E. 2d 23, 26 (1954), Justice Ervin stated that “a deed of trust is a purchase money deed of trust only if it is made as a part of the same transaction in which the debtor purchases land, embraces the land so purchased, and secures all or part of its purchase price.” See also Childers v. Parker, Inc., 274 N.C. 256, 162 S.E. 2d 481 (1968). In the present case the record affirmatively discloses that the property embraced in the deed of trust was not the same property purchased by the defendant from plaintiff. Thus, the transaction between plaintiff and defendant with respect to the promissory note was not a purchase money transaction within the meaning of the statute, and G.S. 45-21.38 has no application to this case. The trial court correctly entered summary judgment for the plaintiff as to the note.
The defendant in his answer denied that plaintiff was entitled to collect attorney’s fees and alleged that the plaintiff had failed to comply with the statute governing the collection of attorney’s fees. However, the record affirmatively discloses that the note provided that an attorney’s fee of 10% of the amount of the note would be paid as provided in G.S. 6-21.2, and the record further discloses that the plaintiff notified the defendant that it intended to enforce the provisions relating to attorney’s fees as provided in G.S. 6-21.2(5). While the plaintiff filed an affidavit in support of its motion for summary judgment showing compliance with G.S.6-21.2(5) with respect to attorney’s fees, the defendant failed to offer any evidence in opposition to the motion in this regard. Thus, the court correctly entered summary judgment for plaintiff as to attorney’s fees.
Affirmed.
Judges Vaughn and Erwin concur.